DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative Surinder Sachar, Registration No. 34,423 on May 26, 2022.
The application has been amended as follows:
Claim 1 (Amended):
A memory system comprising:
a storage device;
and a controller configured to control data write to the storage device and data read from the storage device based on a request from a host device, wherein
the controller is configured to:
maintain or invert logic of a first data item that  is included in transmit data to be transferred to the storage device by N bits per 1 unit interval (UI) through N data signal lines (N is a natural number of one or more);
create second data including plural data items each indicating presence or absence of inversion of the logic of each of a plurality of the first data items; and
transfer to the storage device, the plurality of the first data  items and the second data through the N data signal lines, the second data being transferred sequentially with the first data items
wherein the storage device is configured to receive the first data items and the3Application No. 16/802,631 Reply to Office Action of January 20, 2022second data through the N data signal lines, determine presence or absence of inversion of logic of the received first data items based on the received second data, and maintain or invert the logic of the first data items.  
Claim 2.
The memory system of claim 1, wherein the controller is configured to determine necessity for inversion of logic for each N-bit third data to be transferred at a same UI as the first data items to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the third data.  
Claim 3. The memory system of claim 1, wherein the controller is configured to determine necessity for inversion of logic for each M-bit fourth data to be transferred on M clock edges (M is a natural number of one or more) as the first data items 2Application No. 16/802,631 Reply to Office Action of January 20, 2022 through each of the N data signal lines to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the fourth data. 
Claim 4. The memory system of claim 3, wherein the second data are allocated such that each of the plurality of items of flag data is transferred through a data signal line that is the same as a data signal line for corresponding data of the M-bit fourth data, respectively.  
Claim 5. The memory system of claim 1, wherein the controller is configured to create the plural data items in the second data for each fifth data having size corresponding to a unit of processing for a storage area of the storage device as the first data items.  
Claim 6. (Currently Amended) The memory system of claim 1, wherein the controller is configured to create the plural data items in the second data for each sixth data having size corresponding to a unit of processing for data transfer between the controller and the storage device as the first data items.  
Claim 7. The memory system of claim 1, wherein the controller is configured to create the plural data items in the second data for each seventh data having size to be transferred on N clock edges the number of which is equal to that of the N data signal lines as the first data items.  
Claim 8. 
Claim 9. The memory system of claim 1, wherein
the storage device is configured to:
maintain or invert logic of an eighth data item that  is included in transmit data to be transferred to the controller by N bits per 1 UI through the N data signal lines;
create ninth data including plural data items each indicating presence or absence of inversion of logic of each of a plurality of the eighth data items; and
transfer to the controller, the plurality of the eighth data items and the ninth data through the N data signal lines, the ninth data being transferred sequentially with the eighth data items.  
Claim 10. (Amended) A controller comprising:
N terminals (N is a natural number of one or more) connectable to N data signal lines to output transmit data by N bits per 1 unit interval (UI); and
a circuit configured to maintain or invert logic of a first data item that is included in the transmit data, create second data including plural data items each indicating presence or absence of inversion of the logic of each of a plurality of the first data items, and output the plurality of the first data items and the second data from the N terminals, the second data being transferred sequentially with the first data items
wherein the circuit is configured to create the plural data items in the second data for each seventh data having size to be output on N clock edges the number of which is equal to that of the N data signal lines as a part of the first data items.
Claim 11. The controller of claim 10, wherein the circuit is configured to determine necessity for inversion of logic for each N-bit third data to be output at a same UI as the first data items to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the third data.  
Claim 12. The controller of claim 10, wherein the circuit is configured to determine necessity for inversion of logic for each M-bit fourth data to be output on M clock edges (M is a natural number of one or more) as the first data items through each of the N data signal lines to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the fourth data.  
Claim 13. The controller of claim 10, wherein the circuit is capable of connecting to a storage device and configured to create the plural data items in the second data for each fifth data having size corresponding to a unit of processing for a storage area of the storage device as the first data item, or to create the second data for each sixth data having size corresponding to a unit of processing for data transfer between the controller and the storage device as a part of the first data items.  
Claim 14. 
Claim 15. (Amended) A data transfer method of an electronic device configured to transfer transmit data to an external device by N bits per 1 unit interval (UI) through N data signal lines (N is a natural number of one or more), the method comprising:
maintaining or inverting logic of a first data item that is included in the transmit data;
creating second data including plural data items each indicating presence or absence of inversion of the logic of each of a plurality of the first data items; 
transferring to the external device, the plurality of the first data items and the second data through the N data signal lines, the second data being transferred sequentially with the first data items
and creating the plural data items in the second data for each seventh data having size to be transferred on N clock edges the number of which is equal to that of the N data signal lines as the first data items.  
Claim 16. The data transfer method of claim 15, further comprising determining necessity for inversion of logic for each N-bit third data to be transferred at a same UI as the first data items to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the third data.  
Claim 17. The data transfer method of claim 15, further comprising determining necessity for inversion of logic for each M-bit fourth data to be transferred on M clock edges (M is a natural number of one or more) as the first data items through each of the N data signal lines to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the fourth data.  
Claim 18. The data transfer method of claim 17, wherein the second data are allocated such that each of the plurality of items of flag data is transferred 6Application No. 16/802,631 Reply to Office Action of January 20, 2022 through a data signal line that is the same as a data signal line for corresponding data of the M- bit fourth data, respectively.  
Claim 19. The data transfer method of claim 15. further comprising creating the plural data items in the second data for each fifth data having size corresponding to a unit of processing for a storage area of the external device as the first data items, or creating the plural data items in the second data for each sixth data having size corresponding to a unit of processing for data transfer between the controller and the external device as the first data items.  
Claim 20. 
REASONS FOR ALLOWANCE
Claims 1-7, 9-13, 15-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “the controller is configured to:
maintain or invert logic of a first data item that  is included in transmit data to be transferred to the storage device by N bits per 1 unit interval (UI) through N data signal lines (N is a natural number of one or more);
create second data including plural data items each indicating presence or absence of inversion of the logic of each of a plurality of the first data items; and
transfer to the storage device, the plurality of the first data  items and the second data through the N data signal lines, the second data being transferred sequentially with the first data items.;
wherein the storage device is configured to receive the first data items and the second data through the N data signal lines, determine presence or absence of inversion of logic of the received first data items based on the received second data, and maintain or invert the logic of the first data items.” 
Claim 10 recites the following limitations: “A controller comprising:
N terminals (N is a natural number of one or more) connectable to N data signal lines to output transmit data by N bits per 1 unit interval (UI); and
a circuit configured to maintain or invert logic of a first data item that is included in the transmit data, create second data including plural data items each indicating presence or absence of inversion of the logic of each of a plurality of the first data items, and output the plurality of the first data items and the second data from the N terminals, the second data being transferred sequentially with the first data items.; 
wherein the circuit is configured to create the plural data items in the second data for each seventh data having size to be output on N clock edges the number of which is equal to that of the N data signal lines as a part of the first data items.”
Claim 15 recites the following limitations:
“maintaining or inverting logic of a first data item that is included in the transmit data; creating second data including plural data items each indicating presence or absence of inversion of the logic of each of a plurality of the first data items; transferring to the external device, the plurality of the first data items and the second data through the N data signal lines, the second data being transferred sequentially with the first data items; and creating the plural data items in the second data for each seventh data having size to be transferred on N clock edges the number of which is equal to that of the N data signal lines as the first data items.”
The prior art of record Shido teaches a storage device comprises a controller capable of inverting data bit, creating a data bus inversion (DBI) bit, and transferring inverted data bits to memory device, along with the DBI bit. Hollis et al (U.S. 7,501,963) teaches the idea of inverting data bit to reduce power consumption. However, the prior art does not teach the claimed limitations cited in claims 1, 10, and 15. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 10, and 15, either in the prior art or existing case law.
Claims 2-7, 9. 11-13, 16-19 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133